,_   •   T'




                                                                                                 FILED
                                                                                                         I RD ii   I~ •'!   I
              UNITED STATES DISTRICT COURT                                                    IN CLEAf<'S OFFICE
              EASTERN DISTRICT OF NEW YORK                                                US DISTRICT COURT E.D.N.Y.
              -----------------------------------------------------------------------X
                                                                                          *     NOV 2 1 2019       *
              WELLS FARGO BANK, N.A. et al.,
                                                                                         8r100KLYN OFFICE
                                        Plaintiffs,
                                                                                         DECISION & ORDER
                               V.                                                        l 8-CV-5498 (WFK)

              ACROPOLIS GARDENS REALTY CORP. et al. ,

                                        Defendants.

              -----------------------------------------------------------------------X
              WILLIAM F. KUNTZ, II, United States District Judge:

                      On August 14, 20 19, non-party RL&A Services, Inc. ("RL&A"), fi led a letter-motion in

              thi s now-closed mortgage forec losure action for leave to commence a state court lawsuit against

              defendant-mortgagor Acropolis Gardens Realty Corp. ("AGRC"). See ECF No. 122. On August

              15, 20 19, the Court refe1Ted this motion to Chief Magistrate Judge Roann L. Mann for a Report

              and Recommendation. See ECF No. 124.

                      On October 2, 20 19, Judge Mann fi led a Report and Recommendation recommending the

              Court grant RL&A permission, pursuant to paragraph (nn) of the Appointment Order, to initiate

              a state court proceeding against AGRC, but not against the Receiver. See ECF No. 136.

              Objections to the Report and Recommendation were due October 16, 20 19, and to date, no

              objections have been fil ed.
       The Court reviews a Report and Recommendation for clear error when no objections
                                                                                          I
                                                                                          I
have been filed. See Covey v. Simonton, 481 F. Supp. 2d 224,226 (E.D.N.Y. 2007) (Garau~s,

J.). We find no such error here. The Court therefore adopts the Report and Recommendation of

Judge Mann in its entirety.


                                                  SO ORDERED.


                                                                s/WFK



Dated: November 19, 2019
       Brooklyn, New York




                                             2
